Exhibit 10.1

Execution Version

AMPLIFY ENERGY CORP.

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of August 6, 2019, by and among (i) Amplify Energy
Corp., a Delaware corporation (f/k/a Midstates Petroleum Company, Inc., a
Delaware corporation) (the “Company”) and (ii) the Holders (as defined below) of
Company Common Stock (as defined below) listed on Schedule I hereto. The Company
and the Holders are referred to collectively herein as the “Parties”.

WITNESSETH:

WHEREAS, the Company entered into that certain Registration Rights Agreement,
dated as of October 21, 2016 (the “Initial RRA”);

WHEREAS, upon the terms and subject to the conditions of that certain Agreement
and Plan of Merger dated as of May 5, 2019, by and among the Company, Midstates
Holdings, Inc., a direct wholly owned subsidiary of the Company and Amplify
Energy Corp., a Delaware corporation (“Legacy Amplify”), the Company agreed to
issue to the holders of common stock, par value $0.0001 per share, of Legacy
Amplify (“Legacy Amplify Common Stock”) 0.933 shares of common stock, par value
$0.01 per share, of the Company (“Company Common Stock”) for each share of
Legacy Amplify Common Stock;

WHEREAS, the Company and the Holders desire to execute and deliver this
Agreement in order for the Company to grant certain registration and other
rights to the Holders by amending the Initial RRA on the terms and subject to
the conditions set forth in this Agreement;

WHEREAS, each Holder is on the date hereof the holder of the number of shares of
Company Common Stock as set forth on Schedule I hereto;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each Party, the Parties agree as
follows:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
(including any investment fund the primary investment advisor to which is such
Person or an Affiliate thereof); provided that for purposes of this Agreement,
no Holder shall be deemed an Affiliate of any other securityholder solely by
reason of any investment in the Company. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Alternative Transaction” means the sale of Registrable Securities constituting
more than 3% of the shares of Company Common Stock outstanding at the time of
such sale to one or more purchasers in a registered transaction without a prior
marketing process by means of (a) a bought deal, (b) a block trade, (c) a direct
sale or (d) any other transaction that is registered pursuant to a Shelf
Registration that is not a firm commitment underwritten offering.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405.

“beneficially owned”, “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 (or any successor rule then in
effect) under the Exchange Act, except that in calculating the beneficial
ownership of any Holder, such Holder shall be deemed to have beneficial
ownership of all securities that such Holder has the right to acquire, whether
such right is currently exercisable or is exercisable upon the occurrence of a
subsequent event. For the avoidance of doubt, each Holder shall be deemed to
beneficially own all of the shares of Company Common Stock held by any of its
Affiliates.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York,
New York.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

“Company” has the meaning set forth in the preamble.

“Company Common Stock” has the meaning set forth in the recitals.

“Company Notice” has the meaning set forth in Section 2(a)(iii).

“Demand Eligible Holder” has the meaning set forth in Section 2(b)(i).

“Demand Eligible Holder Request” has the meaning set forth in Section 2(b)(i).

“Demand Notice” has the meaning set forth in Section 2(b)(i).

“Demand Registration” has the meaning set forth in Section 2(b)(i).

“Demand Registration Statement” has the meaning set forth in Section 2(b)(i).

“Determination Date” has the meaning set forth in Section 2(a)(viii).

“Effectiveness Period” has the meaning set forth in Section 2(b)(iii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Family Member” shall mean, with respect to any natural Person, such Person’s
parents, spouse (but not including a former spouse or a spouse from whom such
Person is legally separated) and descendants (whether or not adopted) and any
trust, family limited partnership or limited liability company that is and
remains solely for the benefit of such Person’s spouse (but not including a
former spouse or a spouse from whom such Person is legally separated) and/or
descendants.

 

2



--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-1 Shelf” has the meaning set forth in Section 2(a)(i).

“Form S-3 Shelf” has the meaning set forth in Section 2(a)(i).

“Holder” means each Person that is party to this Agreement on the date hereof
and any Person who hereafter becomes a party to this Agreement pursuant to
Section 8(f) of this Agreement. A Person shall cease to be a Holder hereunder at
such time as it ceases to hold any Registrable Securities.

“Holders of a Majority of Included Registrable Securities” means Holders of a
majority of the Registrable Securities included in the Registration Statement.

“Indemnified Persons” has the meaning set forth in Section 6(a).

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433, relating to an offer of the Registrable Securities.

“Legacy Amplify” has the meaning set forth in the recitals.

“Legacy Amplify Common Stock” has the meaning set forth in the recitals.

“Losses” has the meaning set forth in Section 6(a).

“Maximum Offering Size” has the meaning set forth in Section 2(a)(iv).

“Other Registrable Securities” means (a) Company Common Stock, (b) any
securities issued or issuable with respect to, on account of or in exchange for
Company Common Stock, whether by stock split, stock dividend, recapitalization,
merger, consolidation or other reorganization, charter amendment or otherwise
and (c) any options, warrants or other rights to acquire, and any securities
received as a dividend or distribution in respect of, any of the securities
described in clauses (a) and (b) above, in each case held by any other Person
who has rights to participate in any offering of securities by the Company
pursuant to a registration rights agreement or other similar arrangement with
the Company or any direct or indirect parent of the Company relating to the
Company Common Stock or warrants (other than this Agreement).

“Parties” has the meaning set forth in the preamble.

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Piggyback Eligible Holders” has the meaning set forth in Section 2(c)(i).

“Piggyback Notice” has the meaning set forth in Section 2(c)(i).

 

3



--------------------------------------------------------------------------------

“Piggyback Registration” has the meaning set forth in Section 2(c)(i).

“Piggyback Registration Statement” has the meaning set forth in Section 2(c)(i).

“Piggyback Request” has the meaning set forth in Section 2(c)(i).

“Plan” has the meaning set forth in the recitals.

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or known to the Company to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), all amendments and supplements
to the Prospectus, including post-effective amendments, all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus and any Issuer Free Writing Prospectus.

“Public Offering” means any sale of shares of Company Common Stock to the public
pursuant to a public offering registered (other than a registration effected
solely to implement an employee benefit plan or a transaction to which Rule 145
is applicable) under the Securities Act.

“Qualified Holder” means, on any date, one or more Holders who beneficially own
in the aggregate 7% or more of the Company Common Stock outstanding on such
date.

“Registrable Securities” means (a) any Company Common Stock, (b) any securities
issued or issuable with respect to, on account of or in exchange for Company
Common Stock, whether by stock split, stock dividend, recapitalization, merger,
consolidation or other reorganization, charter amendment or otherwise and
(c) any options, warrants or other rights to acquire, and any securities
received as a dividend or distribution in respect of, any of the securities
described in clauses (a) and (b) above, in each case that are held on or after
the date hereof by the Holders and their Affiliates or any transferee or
assignee of any Holder or its Affiliates after giving effect to a transfer made
in compliance with Section 8(f), all of which securities are subject to the
rights provided herein until such rights terminate pursuant to the provisions of
this Agreement. As to any particular Registrable Securities, such securities
shall not be Registrable Securities when (i) a Registration Statement
registering such Registrable Securities under the Securities Act has been
declared effective and such Registrable Securities have been sold, transferred
or otherwise disposed of by the Holder thereof pursuant to such effective
Registration Statement, (ii) such Registrable Securities are sold, transferred
or otherwise disposed of pursuant to Rule 144, (iii) such securities cease to be
outstanding, or (iv) such securities are held by a Holder who, together with its
Affiliates, holds less than 1% of the then outstanding Company Common Stock and
all such securities may be sold pursuant to Rule 144 without regard to volume or
manner of sale limitations and without the requirement to be in compliance with
Rule 144(c)(1).

“Registration Expenses” has the meaning set forth in Section 5.

 

4



--------------------------------------------------------------------------------

“Registration Statement” means a registration statement of the Company filed
with or to be filed with the Commission under the Securities Act and other
applicable law, including an Automatic Shelf Registration Statement, and
including any Prospectus, amendments and supplements to each such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Related Party” has the meaning set forth in Section 8(p).

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, limited partners, general partners, shareholders,
managers, management company, investment manager, affiliates, employees, agents,
investment bankers, attorneys, accountants, advisors, financial advisor and
other professionals of such Person, in each case, in such capacity, serving on
or after the date of this Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

“Rule 145” means Rule 145 promulgated by the Commission pursuant to the
Securities Act, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

“Seasoned Issuer” means an issuer eligible to use Form S-3 under the Securities
Act and who is not an “ineligible issuer” as defined in Rule 405.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
related legal and other fees of a Holder not included within the definition of
Registration Expenses.

 

5



--------------------------------------------------------------------------------

“Shelf Period” has the meaning set forth in Section 2(a)(i).

“Shelf Public Offering Requesting Holder” has the meaning set forth in
Section 2(a)(ii).

“Shelf Registration” means the registration of an offering of Registrable
Securities on a Form S-1 Shelf or a Form S-3 Shelf, as applicable, on a delayed
or continuous basis under Rule 415 under the Securities Act, pursuant to
Section 2(a)(i).

“Shelf Registration Statement” has the meaning set forth in Section 2(a)(i).

“Shelf Takedown Notice” has the meaning set forth in Section 2(a)(iii).

“Subsidiary” means, when used with respect to any Person, any corporation or
other entity, whether incorporated or unincorporated, (a) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership) or (b) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other entity is directly or indirectly owned or
controlled by such Person or by any one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries.

“Suspension Period” has the meaning set forth in Section 2(e).

“Trading Market” means the principal national securities exchange in the United
States on which Registrable Securities are (or are to be) listed.

“Underwritten Shelf Takedown” has the meaning set forth in Section 2(a)(ii).

“WKSI” means a “well known seasoned issuer” as defined under Rule 405 and
which (i) is a “well-known seasoned issuer” under paragraph (1)(i)(A) of such
definition or (ii) is a “well-known seasoned issuer” under paragraph
(1)(i)(B) of such definition and is also a Seasoned Issuer.

“WKSI Date” has the meaning set forth in Section 2(a)(viii).

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections, paragraphs and clauses refer to Sections, paragraphs
and clauses of this Agreement; (c) the terms “include,” “includes,” “including”
or words of like import shall be deemed to be followed by the words “without
limitation”; (d) the terms “hereof,” “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(e) unless the context otherwise requires, the term “or” is not exclusive and
shall have the inclusive meaning of “and/or”; (f) defined terms herein will
apply equally to both the singular and plural forms and derivative forms of
defined terms will have correlative meanings; (g) references to any law or
statute shall be deemed to refer to such law or statute as amended or
supplemented from time to time and shall include all rules and regulations and
forms promulgated thereunder, and references to any law, rule, form or statute
shall be construed as including any legal and statutory provisions, rules or
forms consolidating, amending, succeeding or replacing the applicable law, rule,
form or statute;

 

6



--------------------------------------------------------------------------------

(h) references to any agreement or contract are to that agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof; (i) references to any Person include such Person’s
successors and permitted assigns; (j) references to “days” are to calendar days
unless otherwise indicated; and (k) references to “writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. Each of the parties hereto
acknowledges that each party was actively involved in the negotiation and
drafting of this Agreement and that no law or rule of construction shall be
raised or used in which the provisions of this Agreement shall be construed in
favor or against any party hereto because one is deemed to be the author
thereof.

2. Registration.

(a) Shelf Registration.

(i) Filing of Shelf Registration Statement. No later than 90 days after the date
hereof, the Company shall file a Registration Statement for a Shelf Registration
on Form S-3 covering the resale of all of the Registrable Securities held by the
Holders to the extent not already registered for resale by such Holders on an
effective Registration Statement on a delayed or continuous basis (the “Form S-3
Shelf”). If the Company is not a Seasoned Issuer or WKSI at the time of filing,
the Company shall instead file such Registration Statement for a Shelf
Registration on Form S-1 (the “Form S-1 Shelf” and, together with the Form S-3
Shelf, the “Shelf Registration Statement”). In the event that the Company files
such Shelf Registration Statement on a Form S-1 Shelf and thereafter becomes a
Seasoned Issuer or WKSI, the Company shall use its commercially reasonable
efforts to convert the Form S-1 Shelf to a Form S-3 Shelf (which shall be an
Automatic Shelf Registration Statement if the Company is a WKSI) as soon as
practicable after the Company becomes so eligible. Subject to the terms of this
Agreement, including any applicable Suspension Period, the Company shall cause
the Shelf Registration Statement to be declared effective under the Securities
Act no later than the 10th day following the filing of the Shelf Registration
Statement in the event of no “review” by the Commission, or in the event of a
“limited review” or “review” by the Commission, the Company shall use its
commercially reasonable efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, including using commercially reasonable efforts to cause such
Shelf Registration Statement to be declared effective (x) no later than the 40th
day following such filing in the event of “limited review” by the Commission or
(y) no later than the 60th day following such filing in the event of a “review”
by the Commission, and shall use its commercially reasonable efforts to keep
such Shelf Registration Statement continuously effective under the Securities
Act until the date that all Registrable Securities covered by such Registration
Statement are no longer Registrable Securities, including, to the extent a
Form S-1 Shelf was converted to a Form S-3 Shelf and the Company thereafter
became ineligible to use Form S-3, by filing a Form S-1 Shelf not later than 10
Business Days after the date of such ineligibility and using its commercially
reasonable efforts to have such Registration Statement declared effective as
promptly as practicable (but in no event more than

 

7



--------------------------------------------------------------------------------

20 days after the date of such filing) (the period during which the Company
shall use its commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective under the Securities Act in accordance with
this clause (i), the “Shelf Period”). The Company shall notify the Holders named
in any Shelf Registration Statement via facsimile or by e-mail of the
effectiveness of a Form S-1 Shelf on the same Business Day that the Company
telephonically confirms effectiveness with the Commission. The Company shall
file a final Prospectus with the Commission to the extent required by
Rule 424. The “Plan of Distribution” section of such Shelf Registration
Statement shall provide for all permitted means of disposition of Registrable
Securities reasonably requested to be included by the Holders named therein,
including firm-commitment underwritten public offerings, Alternative
Transactions, agented transactions, sales directly into the market, purchases or
sales by brokers and sales not involving a public offering.

(ii) Underwritten Shelf Takedown. At any time during the Shelf Period (subject
to any Suspension Period), any one or more Holders of Registrable Securities
(such Holder, a “Shelf Public Offering Requesting Holder”) may request to sell
all or any portion of their Registrable Securities in an underwritten offering
that is registered pursuant to any Shelf Registration Statement (each, an
“Underwritten Shelf Takedown”); provided, that, and subject to
Section 2(a)(v) below, the Company shall not be obligated to effect (x) more
than four Underwritten Shelf Takedowns in any 12-month period for all Holders
and (y) any Underwritten Shelf Takedown if the aggregate proceeds expected to be
received from the sale of the Registrable Securities requested to be sold in
such Underwritten Shelf Takedown, in the good faith judgment of the managing
underwriter(s) therefor, is less than $25 million (unless an Underwritten Shelf
Takedowns contemplates to register for resale all remaining Registrable
Securities and the aggregate proceeds expected to be received from the sale
thereof is less than $25 million).

(iii) Notice of Underwritten Shelf Takedown. All requests for Underwritten Shelf
Takedowns shall be made by giving written notice to the Company (the “Shelf
Takedown Notice”). Each Shelf Takedown Notice shall specify the class or series
and the approximate number of Registrable Securities to be sold in the
Underwritten Shelf Takedown and the expected price range (net of underwriting
discounts and commissions) of such Underwritten Shelf Takedown. Subject to
Section 2(e) below, within three days after receipt of any Shelf Takedown
Notice, the Company shall give written notice of such requested Underwritten
Shelf Takedown (which notice shall state the material terms of such proposed
Underwritten Shelf Takedown, to the extent known, as well as the identity of the
Shelf Public Offering Requesting Holder) to all other Holders of Registrable
Securities (the “Company Notice”) and, subject to the provisions of
Section 2(a)(iv) and Section 2(e) below, shall include in such Underwritten
Shelf Takedown all Registrable Securities of the same class or series as the
Registrable Securities originally requested to be sold by the Shelf Public
Offering Requesting Holder with respect to which the Company has received
written requests for inclusion therein within five Business Days after giving
the Company Notice; provided that any such Registrable Securities shall be sold
subject to the same terms as are applicable to the Registrable Securities the
Shelf Public Offering Requesting Holder is requesting to sell.

 

8



--------------------------------------------------------------------------------

(iv) Priority of Registrable Shares. If the managing underwriters for such
Underwritten Shelf Takedown advise the Company and the Holders of Registrable
Securities proposed to be included in such Underwritten Shelf Takedown that in
their reasonable view the number of Registrable Securities proposed to be
included in such Underwritten Shelf Takedown exceeds the number of Registrable
Securities which can be sold in an orderly manner in such offering within a
price range acceptable to the Holders of a Majority of Included Registrable
Securities requested to be included in the Underwritten Shelf Takedown (the
“Maximum Offering Size”), then the Company shall so advise all Holders of
Registrable Securities proposed to be included in such Underwritten Shelf
Takedown, and shall include in such Underwritten Shelf Takedown the number of
Registrable Securities which can be so sold in the following order of priority,
up to the Maximum Offering Size: (A) first, pro rata among the Holders of such
Registrable Securities on the basis of the number of Registrable Securities
requested to be included therein by each such Holder, (B) second, any securities
requested to be included in such Underwritten Shelf Takedown by the Company and
(C) third, Other Registrable Securities requested to be included in such
Underwritten Shelf Takedown to the extent permitted hereunder, allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among the respective holders of such Other Registrable Securities on the basis
of the number of securities requested to be included therein by each such
holder.

(v) Timing of Underwritten Shelf Takedowns. The Company shall not be obligated
to effect an Underwritten Shelf Takedown within 90 days (or such shorter period
specified in any applicable lock-up agreement entered into with underwriters)
after the consummation of a previous Underwritten Shelf Takedown.

(vi) Selection of Bankers and Counsel. The Holders of a Majority of Included
Registrable Securities requested to be included in an Underwritten Shelf
Takedown shall have the right to select the investment banker(s) and
manager(s) to administer the offering (which shall consist of one or more
reputable nationally recognized investment banks, subject to the Company’s
approval (which shall not be unreasonably withheld, conditioned or delayed)) and
one firm of counsel to represent all of the Holders (along with any reasonably
necessary local counsel), in connection with such Underwritten Shelf Takedown;
provided that the Company shall select such investment banker(s), manager(s) and
counsel (including local counsel) if such Holders of such Majority of
Registrable Securities cannot so agree on the same within a reasonable time
period.

(vii) Withdrawal from Registration. Any Holder whose Registrable Securities were
to be included in any such registration pursuant to Section 2(a)(ii) may elect
to withdraw any or all of its Registrable Securities therefrom, without
liability to any of the other Holders and without prejudice to the rights of any
such Holder or Holders to include Registrable Securities in any future
registration (or registrations), by written notice to the Company delivered on
or prior to the effective date of the relevant Underwritten Shelf Takedown.

 

9



--------------------------------------------------------------------------------

(viii) WKSI Filing. Upon the Company first becoming a WKSI (the “WKSI Date”),
(A) the Company shall give written notice to all of the Holders who hold
Registrable Securities as promptly as practicable but in no event later than 5
Business Days thereafter, and such notice shall describe, in reasonable detail,
the basis on which the Company has become a WKSI, and (B) the Company shall, in
accordance with the following sentence, register, under an Automatic Shelf
Registration Statement, the sale of all outstanding Registrable Securities in
accordance with the terms of this Agreement. The Company shall use its
commercially reasonable efforts to file such Automatic Shelf Registration
Statement as promptly as practicable, but in no event later than 10 days after
the WKSI Date, and to cause such Automatic Shelf Registration Statement to
remain effective thereafter until there are no longer any Registrable
Securities; provided, that, the failure of the Company to remain a WKSI after
the filing of such Automatic Shelf Registration Statement shall not be deemed to
be a breach of its obligations hereunder. The Company shall give written notice
of filing such Registration Statement to all of the Holders who hold Registrable
Securities as promptly as practicable thereafter. At any time after the filing
of an Automatic Shelf Registration Statement by the Company, if it is reasonably
likely that the Company will no longer be a WKSI (the “Determination Date”), as
promptly as practicable but in no event later than five days after such
Determination Date, the Company shall (1) give written notice thereof to all of
the Holders and (2) file a Form S-3 Shelf, unless the Company is not then
eligible to use Form S-3, in which case it shall use Form S-1 Shelf (or a
post-effective amendment converting the Automatic Shelf Registration Statement
to an appropriate form), covering all Registrable Securities, and cause such
Registration Statement to be declared effective under the Securities Act no
later than the 10th day following the filing of the Registration Statement in
the event of no “review” by the Commission, or in the event of a “limited
review” or “review” by the Commission, use its commercially reasonable efforts
to cause such Registration Statement to be declared effective under the
Securities Act as promptly as possible after the date the Automatic Shelf
Registration Statement is no longer useable by the Holders to sell their
Registrable Securities, including using commercially reasonable efforts to cause
such Registration Statement to be declared effective (x) no later than the 40th
day following such filing in the event of “limited review” by the Commission or
(y) no later than the 60th day following such filing in the event of a “review”
by the Commission, and keep such Registration Statement continuously effective
under the Securities Act until there are no longer any Registrable Securities.

(ix) Adding Holders to Registration Statement. After the Registration Statement
with respect to a Shelf Registration is declared or becomes effective but
subject to a Suspension Period, upon written request by one or more Holders
(which written request shall specify the amount of such Holders’ Registrable
Securities to be registered), the Company shall, as promptly as practicable
after receiving such

 

10



--------------------------------------------------------------------------------

request, (i) if it is a Seasoned Issuer or a WKSI, or if such Registration
Statement is an Automatic Shelf Registration Statement, file a Prospectus
supplement to include such Holders as selling stockholders in such Registration
Statement or (ii) if it is not a Seasoned Issuer or a WKSI, file a
post-effective amendment to the Registration Statement to include such Holders
in such Shelf Registration and use commercially reasonable efforts to have such
post-effective amendment declared effective.

(b) Demand Registration.

(i) Subject to the terms and conditions of this Agreement, at any time and from
time to time after the date that is 90 days after the date hereof, upon written
notice to the Company (a “Demand Notice”) delivered by one or more Qualified
Holders requesting that the Company effect the registration (a “Demand
Registration”) under the Securities Act (other than pursuant to a registration
statement on Form S-4 or Form S-8 or any similar or successor form under the
Securities Act) of any or all of the Registrable Securities held by such
Qualified Holder(s) which offering is expected to yield aggregate gross proceeds
of at least $25 million or, if the expected gross proceeds of the sale of all
remaining Registrable Securities is less than $25 million, then such
registration shall include all remaining Registrable Securities, the Company
shall promptly (but in any event, not later than five Business Days following
the Company’s receipt of such Demand Notice) give written notice of the receipt
of such Demand Notice to all other Holders that, to its knowledge, hold
Registrable Securities (each, a “Demand Eligible Holder”). The Company shall
promptly file the appropriate Registration Statement (the “Demand Registration
Statement”) and use its commercially reasonable efforts to effect, at the
earliest practicable date, the registration under the Securities Act and under
the applicable state securities laws of (A) the Registrable Securities which the
Company has been so requested to register by the Qualified Holder(s) in the
Demand Notice, (B) all other Registrable Securities of the same class or series
as those requested to be registered by the Qualified Holder(s) which the Company
has been requested to register by the Demand Eligible Holders by written request
(the “Demand Eligible Holder Request”) given to the Company within five Business
Days after the giving of such written notice by the Company, and (C) any
Registrable Securities to be offered and sold by the Company, in each case
subject to Section 2(b)(ii), all to the extent required to permit the
disposition (in accordance with the intended methods of disposition) of the
Registrable Securities to be so registered. The Holders’ rights to request a
Demand Registration set forth in this Section 2(b) shall not be exercisable at
any time if the Company (i) (x) is not in violation of its obligations to file a
Shelf Registration Statement pursuant to Section 2(a) or (y) has a currently
effective Shelf Registration Statement covering all Registrable Securities in
accordance with Section 2(a), and (ii) has otherwise complied with its
obligations pursuant to this Agreement.

 

 

11



--------------------------------------------------------------------------------

(ii) Demand Registration Using Form S-3. The Company shall effect any requested
Demand Registration using Form S-3 whenever the Company is a Seasoned Issuer or
a WKSI, and shall use an Automatic Shelf Registration Statement if it is a
WKSI. Subject to the terms and conditions of this Agreement, for so long as the
Company remains a Seasoned Issuer or a WKSI, the Qualified Holders shall have
the right to cause the Company to effect no more than two Demand Registrations
in any six month period and any request for a Demand Registration must be
expected to yield aggregate gross proceeds of at least $25 million or such
lesser amount resulting from the sale of all remaining Registrable Securities.

(iii) Effectiveness of Demand Registration Statement. The Company shall use its
commercially reasonable efforts to have the Demand Registration Statement
declared effective by the Commission and keep the Demand Registration Statement
continuously effective under the Securities Act for the period of time necessary
for the underwriters or Holders to sell all the Registrable Securities covered
by such Demand Registration Statement or such shorter period which will
terminate when all Registrable Securities covered by such Demand Registration
Statement have been sold pursuant thereto (including, if necessary, by filing
with the Commission a post-effective amendment or a supplement to the Demand
Registration Statement or the related Prospectus or any document incorporated
therein by reference or by filing any other required document or otherwise
supplementing or amending the Demand Registration Statement, if required by the
rules, regulations or instructions applicable to the registration form used by
the Company for such Demand Registration Statement or by the Securities Act, any
state securities or “blue sky” laws, or any other rules and regulations
thereunder) (the “Effectiveness Period”). A Demand Registration requested
pursuant to this Section 2(b) shall not be deemed to have been effected (A) if
the Registration Statement is withdrawn without becoming effective, (B) if the
Registration Statement does not remain effective in compliance with the
provisions of the Securities Act and the laws of any state or other jurisdiction
applicable to the disposition of the Registrable Securities covered by such
Registration Statement for the Effectiveness Period, (C) if, after it has become
effective, such Registration Statement is subject to any stop order, injunction
or other order or requirement of the Commission or other governmental or
regulatory agency or court for any reason other than a violation of applicable
law solely by any selling Holder and has not thereafter become effective, (D) in
the event of an underwritten offering, if the conditions to closing specified in
the underwriting agreement entered into in connection with such registration are
not satisfied or waived other than by reason of some wrongful act or omission by
a Qualified Holder, or (E) if the Company does not include in the applicable
Registration Statement any Registrable Securities held by a Holder that are
required by the terms hereof to be included in such Registration Statement.

(iv) Priority of Registration. Notwithstanding any other provision of this
Section 2(b), if (A) the Qualified Holder intends to distribute the Registrable
Securities covered by a Demand Registration by means of an underwritten offering
and (B) the managing underwriters advise the Company that in their reasonable
view, the number of Registrable Securities proposed to be included in such
offering

 

12



--------------------------------------------------------------------------------

(including Registrable Securities requested by Holders to be included in such
offering and any securities that the Company or any other Person proposes to be
included that are not Registrable Securities) exceeds the Maximum Offering Size,
then the Company shall so advise the Qualified Holder and the Demand Eligible
Holders with Registrable Securities proposed to be included in such underwritten
offering, and shall include in such offering the number of Registrable
Securities which can be so sold in the following order of priority, up to the
Maximum Offering Size: (1) first, the Registrable Securities requested to be
included in such underwritten offering by the Qualified Holders and the Demand
Eligible Holders, allocated, if necessary for the offering not to exceed the
Maximum Offering Size, pro rata among the Qualified Holders and Demand Eligible
Holders on the basis of the number of Registrable Securities requested to be
included therein by each such Holder, (2) second, any securities proposed to be
registered by the Company, and (3) third, Other Registrable Securities requested
to be included in such underwritten offering to the extent permitted hereunder,
allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among the respective holders of such Other Registrable Securities
on the basis of the number of securities requested to be included therein by
each such holder.

(v) Underwritten Demand Registration. The determination of whether any offering
of Registrable Securities pursuant to a Demand Registration will be an
underwritten offering shall be made in the sole discretion of the Holders of a
Majority of Included Registrable Securities for such Registration Statement, and
such Holders of a Majority of Included Registrable Securities shall have the
right to (A) determine the plan of distribution, including the price at which
the Registrable Securities are to be sold and the underwriting commissions,
discounts and fees, and (B) select the investment banker(s) and manager(s) to
administer the offering (which shall consist of one (1) or more reputable
nationally recognized investment banks, subject to the Company’s approval (which
shall not be unreasonably withheld, conditioned or delayed)) and one firm of
counsel to represent all of the Holders (along with any reasonably necessary
local counsel), in connection with such Demand Registration; provided that the
Company shall select such investment banker(s), manager(s) and counsel
(including local counsel) if the Holders of such Majority of Registrable
Securities cannot so agree on the same within a reasonable time period; provided
further, that the Company shall not be obligated to effect an underwritten
offering pursuant to a Demand Registration within 90 days after the consummation
of a previous underwritten offering pursuant to a Demand Registration or
Underwritten Shelf Takedown.

(vi) Withdrawal of Registrable Securities. Any Holder whose Registrable
Securities were to be included in any such registration pursuant to
Section 2(b) may elect to withdraw any or all of its Registrable Securities
therefrom, without prejudice to the rights of any such Holder to include
Registrable Securities in any future registration (or registrations), by written
notice to the Company delivered on or prior to the effective date of the
relevant Demand Registration Statement.

 

13



--------------------------------------------------------------------------------

(vii) Occurrence of Demand Registration. A Demand Registration shall not be
deemed to have occurred (x) unless the Registration Statement relating thereto
(A) has become effective under the Securities Act and (B) has remained
continuously effective for a period of at least 180 days (or such shorter period
in which all Registrable Securities of the Holders included in such registration
have actually been sold thereunder); provided that such Registration Statement
shall not be considered a Demand Registration if, after such Registration
Statement becomes effective, (1) such Registration Statement is interfered with
by any stop order, injunction or other order or requirement of the SEC or other
governmental agency or court and (2) if such registration is pursuant to an
underwritten offering, fewer than 75% of the Registrable Securities included in
such Registration Statement have been sold thereunder; or (y) if the Maximum
Offering Size is reduced in accordance with Section 2(b)(iv) such that less than
662/3% of the Registrable Securities of the Qualified Holders and the Demand
Eligible Holders requested to be included in such registration are included.

(c) Piggyback Registration.

(i) Registration Statement on behalf of the Company. If at any time the Company
proposes to file a Registration Statement, other than pursuant to a Shelf
Registration under Section 2(a), for an offering of Registrable Securities (for
purposes of this section, irrespective of the holders thereof) for cash
(excluding an offering relating solely to an employee benefit plan, an offering
relating to a transaction on Form S-4, a rights offering or an offering on any
form of Registration Statement that does not permit secondary sales) (a
“Piggyback Registration Statement”), the Company shall give prompt written
notice (the “Piggyback Notice”) to all Holders that, to its knowledge, hold
Registrable Securities (collectively, the “Piggyback Eligible Holders”) of the
Company’s intention to file a Piggyback Registration Statement reasonably in
advance of (and in any event at least 5 Business Days before) the anticipated
filing date of such Piggyback Registration Statement. The Piggyback Notice shall
offer the Piggyback Eligible Holders the opportunity to include for registration
in such Piggyback Registration Statement the number of Registrable Securities of
the same class and series as those proposed to be registered as they may
request, subject to Section 2(c)(ii) (a “Piggyback Registration”). Subject to
Section 2(c)(ii), the Company shall use its commercially reasonable efforts to
include in each such Piggyback Registration such Registrable Securities for
which the Company has received written requests (each, a “Piggyback Request”)
from Piggyback Eligible Holders within five Business Days after giving the
Piggyback Notice. If a Piggyback Eligible Holder decides not to include all of
its Registrable Securities in any Piggyback Registration Statement thereafter
filed by the Company, such Piggyback Eligible Holder shall nevertheless continue
to have the right to include any Registrable Securities in any subsequent
Piggyback Registration Statements or Registration Statements as may be filed by
the Company with respect to offerings of Registrable Securities, all upon the
terms and conditions set forth herein. The Company shall use its commercially
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities which the Company has been so requested to register
pursuant to the Piggyback Requests, to the extent required to permit the
disposition of the Registrable Securities so requested to be registered.

 

 

14



--------------------------------------------------------------------------------

(ii) Priority of Registration. If the Piggyback Registration under which the
Company gives notice pursuant to Section 2(c)(i) is an underwritten offering,
and the managing underwriter or managing underwriters of such offering advise
the Company and the Piggyback Eligible Holders that, in their reasonable view
the amount of securities requested to be included in such registration
(including Registrable Securities requested by the Piggyback Eligible Holders to
be included in such offering and any securities that the Company or any other
Person proposes to be included that are not Registrable Securities) exceeds the
Maximum Offering Size (which, for the purposes of a Piggyback Registration shall
be within a price range acceptable to the Company), then the Company shall so
advise all Piggyback Eligible Holders with Registrable Securities proposed to be
included in such Piggyback Registration, and shall include in such offering the
number which can be so sold in the following order of priority, up to the
Maximum Offering Size: (A) first, the securities that the Company proposes to
sell up to the Maximum Offering Size, (B) second, the Registrable Securities
requested to be included in such Piggyback Registration, allocated, if necessary
for the offering not to exceed the Maximum Offering Size, pro rata among the
Piggyback Eligible Holders on the basis of the number of Registrable Securities
requested to be included therein by each Piggyback Eligible Holder, and
(C) third, Other Registrable Securities requested to be included in such
Piggyback Registration, allocated, if necessary for the offering not to exceed
the Maximum Offering Size, pro rata among the holders thereof on the basis of
the number of securities requested to be included therein by each such
holder. All Piggyback Eligible Holders requesting to be included in the
Piggyback Registration must sell their Registrable Securities to the
underwriters selected as provided in Section 2(c)(iv) on the same terms and
conditions as apply to the Company. Promptly (and in any event within one
Business Day) following receipt of notification by the Company from the managing
underwriter of a range of prices at which such Registrable Securities are likely
to be sold, the Company shall so advise each Piggyback Eligible Holder
requesting registration in such offering of such price. If any Piggyback
Eligible Holder disapproves of the terms of any such underwriting (including the
price offered by the underwriter(s) in such offering), such Piggyback Eligible
Holder may elect to withdraw any or all of its Registrable Securities therefrom,
without prejudice to the rights of any such Holder to include Registrable
Securities in any future Piggyback Registration or other registration statement,
by written notice to the Company and the managing underwriter(s) delivered on or
prior to the effective date of such Piggyback Registration Statement. Any
Registrable Securities withdrawn from such underwriting shall be excluded and
withdrawn from the registration. For any Piggyback Eligible Holder that is a
partnership, limited liability company, corporation or other entity, the
partners, members, stockholders, Subsidiaries, parents and Affiliates of such
Piggyback Eligible Holder, or the estates and Family Members of any such
partners/members and retired partners/members and any trusts for the benefit of
any of the foregoing Persons, shall be deemed to be a single “Piggyback Eligible
Holder,” and any pro rata reduction with respect to such “Piggyback Eligible
Holder” shall be based upon the aggregate amount of securities carrying
registration rights owned by all entities and individuals included in such
“Piggyback Eligible Holder,” as defined in this sentence.

 

15



--------------------------------------------------------------------------------

(iii) Withdrawal from Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this
Section 2(c) prior to the effective date of such Registration Statement, whether
or not any Piggyback Eligible Holder has elected to include Registrable
Securities in such Registration Statement, without prejudice, however, to the
right of the Holders immediately to request that such registration be effected
as a registration under Section 2(b) to the extent permitted thereunder and
subject to the terms set forth therein. The Registration Expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 5 hereof.

(iv) Selection of Bankers and Counsel. If a Piggyback Registration pursuant to
this Section 2(c) involves an underwritten offering, the Company shall have the
right, in consultation with the Holders of a Majority of Included Registrable
Securities included in such underwritten offering, to (A) determine the plan of
distribution, including the price at which the Registrable Securities are to be
sold and the underwriting commissions, discounts and fees and (B) select the
investment banker or bankers and managers to administer the offering, including
the lead managing underwriter or underwriters.

(v) Effect of Piggyback Registration. No registration effected under this
Section 2(c) shall relieve the Company of its obligations to effect any
registration of the offer and sale of Registrable Securities upon request under
Section 2(a) or Section 2(b) hereof and no registration effected pursuant to
this Section 2(c) shall be deemed to have been effected pursuant to
Section 2(a) or Section 2(b) hereof.

(d) Notice Requirements. Any Demand Notice, Demand Eligible Holder Request or
Piggyback Request shall (i) specify the maximum number or class or series of
Registrable Securities intended to be offered and sold by the Holder making the
request, (ii) express such Holder’s bona fide intent to offer up to such maximum
number of Registrable Securities for distribution, (iii) describe the nature or
method of the proposed offer and sale of Registrable Securities (to the extent
applicable), and (iv) contain the undertaking of such Holder to provide all such
information and materials and take all action as may reasonably be required in
order to permit the Company to comply with all applicable requirements in
connection with the registration of such Registrable Securities.

(e) Suspension Period. Notwithstanding any other provision of this Section 2,
the Company shall have the right but not the obligation to defer the filing of
(but not the preparation of), or suspend the use by the Holders of, any
Registration Statement for a period of up to 45 days (i) if the Company is
subject to any of its customary suspension or blackout periods, for all or part
of such period; (ii) upon issuance by the Commission of a stop order suspending
the effectiveness of any Registration Statement with respect to Registrable
Securities or the initiation of Proceedings with respect to such Registration

 

16



--------------------------------------------------------------------------------

Statement under Section 8(d) or 8(e) of the Securities Act; (iii) if the Company
believes that any such registration or offering (x) should not be undertaken
because it would reasonably be expected to materially interfere with any
material corporate development or plan (including a pending securities offering
by the Company) or (y) would require the Company, under applicable securities
laws and other laws, to make disclosure of material nonpublic information that
would not otherwise be required to be disclosed at that time and the Company
believes in good faith that such disclosures at that time would not be in the
Company’s best interests; provided that this exception (y) shall continue to
apply only during the time that such material nonpublic information has not been
disclosed and remains material; (iv) if the Company elects at such time to offer
Company Common Stock or other equity securities of the Company to (x) fund a
merger, third-party tender offer or other business combination, acquisition of
assets or similar transaction or (y) meet rating agency and other capital
funding requirements; (v) if the Company is pursuing a primary underwritten
offering of Company Common Stock pursuant to a registration statement; provided
that the Holders shall have Piggyback Registration rights with respect to such
primary underwritten offering in accordance with and subject to the restrictions
set forth in Section 2(c); or (vi) if any other material development would
materially and adversely interfere with any such Demand Registration or Shelf
Registration (any such period, a “Suspension Period”); provided, however, that
in such event, the Qualified Holders will be entitled to withdraw any request
for a Demand Registration and, if such request is withdrawn, such Demand
Registration will not count as a Demand Registration as the Company will pay all
Registration Expenses in connection with such registration; and provided
further, that in no event shall the Company declare a Suspension Period for more
than an aggregate of 45 days in any 12-month period. The Company shall give
written notice to the Holders of its declaration of a Suspension Period and of
the expiration of the relevant Suspension Period. If the filing of any Demand
Registration or Shelf Registration is suspended pursuant to this Section 2(e),
once the Suspension Period ends, the Qualified Holders may request a new Demand
Registration or a new Shelf Registration.

(f) Required Information. The Company may require each Holder of Registrable
Securities as to which any Registration Statement is being filed or sale is
being effected to furnish to the Company such information regarding the
distribution of such securities and such other information relating to such
Holder and its ownership of Registrable Securities as the Company may from time
to time reasonably request in writing (provided that such information shall be
used only in connection with such registration) and the Company may exclude from
such registration or sale the Registrable Securities of any such Holder who
fails to furnish such information within a reasonable time after receiving such
request. Each Holder agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

(g) Other Registration Rights Agreements. The Company has not entered into and,
unless agreed in writing by each Holder on or after the date of this Agreement,
will not enter into, any agreement that (i) is inconsistent with the rights
granted to the Holders with respect to Registrable Securities in this Agreement
or otherwise conflicts with the provisions hereof in any material respect or
(ii) other than as set forth in this Agreement, would allow any holder of
Company Common Stock to include Company Common Stock in any Registration
Statement filed by the Company on a basis that is more favorable in any material
respect to the rights granted to the Holders hereunder.

 

17



--------------------------------------------------------------------------------

(h) Cessation of Registration Rights. All registration rights granted under this
Section 2 shall continue to be applicable with respect to any Holder until such
Holder no longer holds any Registrable Securities.

3. Alternative Transactions. Notwithstanding anything to the contrary contained
herein, (a) no Holder shall be entitled to any piggyback right or to participate
as a Demand Eligible Holder under Section 2 in connection with an Alternative
Transaction (including Alternative Transactions off of a Shelf Registration
Statement or an Automatic Shelf Registration Statement, or in connection with
the registration of Registrable Securities under an Automatic Shelf Registration
Statement for purposes of effectuating an Alternative Transaction; provided,
that, any registration with respect to an Alternative Transaction shall not
constitute a Demand Registration for purposes of determining the number of
Demand Registrations effected by the Company under Section 2(b)(ii) above); and
(b) no Holder shall be permitted to request or participate in an underwritten
offering (including an Underwritten Shelf Takedown) that is an Alternative
Transaction.

4. Registration Procedures. The procedures to be followed by the Company and
each participating Holder to register the sale of Registrable Securities
pursuant to a Registration Statement in accordance with this Agreement, and the
respective rights and obligations of the Company and such Holders with respect
to the preparation, filing and effectiveness of such Registration Statement, are
as follows:

(a) The Company will (i) prepare and file a Registration Statement or a
prospectus supplement, as applicable, with the Commission (within the time
period specified in Section 2(a) or Section 2(b), as applicable, in the case of
a Shelf Registration, an Underwritten Shelf Takedown or a Demand Registration)
which Registration Statement (A) shall be on a form selected by the Company for
which the Company qualifies, (B) shall be available for the sale or exchange of
the Registrable Securities in accordance with the intended method or methods of
distribution, and (C) shall comply as to form in all material respects with the
requirements of the applicable form and include and/or incorporate by reference
all financial statements required by the Commission to be filed therewith,
(ii) use its commercially reasonable efforts to cause such Registration
Statement to become effective and remain effective for the periods provided
under Section 2(a) or Section 2(b), as applicable, in the case of a Shelf
Registration Statement or a Demand Registration Statement, (iii) use its
commercially reasonable efforts to prevent the occurrence of any event that
would cause a Registration Statement to contain a material misstatement or
omission or to be not effective and usable for resale of the Registrable
Securities registered pursuant thereto (during the period that such Registration
Statement is required to be effective as provided under Section 2(a) or
Section 2(b)), and (iv) cause each Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
such Registration Statement, amendment or supplement (x) to comply in all
material respects with any requirements of the Securities Act and the rules and
regulations of the Commission and (y) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the

 

18



--------------------------------------------------------------------------------

statements therein not misleading. The Company will (1) at least five Business
Days prior to the anticipated filing of a Registration Statement or any related
Prospectus or any amendment or supplement thereto (including any documents
incorporated by reference therein), or before using any Issuer Free Writing
Prospectus, furnish to such Holders, the Holders’ counsel and the managing
underwriter or underwriters of an underwritten offering of Registrable
Securities, if applicable, copies of all such documents proposed to be filed,
(2) use its commercially reasonable efforts to address in each such document
prior to being so filed with the Commission such comments as such Holder, its
counsel or underwriter reasonably shall propose within three Business Days of
receipt of such copies by the Holders and (3) not file any Registration
Statement or any related Prospectus or any amendment or supplement thereto
containing information regarding a participating Holder to which a participating
Holder objects.

(b) The Company will as promptly as reasonably practicable (i) prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to each Registration Statement and the Prospectus used in connection
therewith as (A) may be reasonably requested by any Holder of Registrable
Securities covered by such Registration Statement necessary to permit such
Holder to sell in accordance with its intended method of distribution or (B) may
be necessary under applicable law to keep such Registration Statement
continuously effective with respect to the disposition of all Registrable
Securities covered thereby for the periods provided under Section 2(a) or
Section 2(b), as applicable, in accordance with the intended method of
distribution and, subject to the limitations contained in this Agreement,
prepare and file with the Commission such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities held by the Holders, (ii) cause the related Prospectus to be amended
or supplemented by any required prospectus supplement, and as so supplemented or
amended, to be filed pursuant to Rule 424, (iii) respond to any comments
received from the Commission with respect to each Registration Statement or
Prospectus or any amendment thereto, and (iv) as promptly as reasonably
practicable, provide such Holders true and complete copies of all correspondence
from and to the Commission relating to such Registration Statement or Prospectus
other than any comments that the Company determines in good faith would result
in the disclosure to such Holders of material non-public information concerning
the Company that is not already in the possession of such Holder. The Company
will comply in all material respects with the provisions of the Securities Act
and the Exchange Act (including Regulation M under the Exchange Act) with
respect to each Registration Statement and the disposition of all Registrable
Securities covered by each Registration Statement.

(c) The Company will notify such Holders that, to its knowledge, hold
Registrable Securities and the managing underwriter or underwriters of an
underwritten offering of Registrable Securities, if applicable, as promptly as
reasonably practicable: (i)(A) when a Registration Statement, any pre-effective
amendment, any Prospectus or any prospectus supplement or post-effective
amendment to a Registration Statement or any free writing prospectus is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
on such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each Holder,

 

19



--------------------------------------------------------------------------------

its counsel and each underwriter, if applicable, other than information which
the Company determines in good faith would constitute material non-public
information that is not already in the possession of such Holder); and (C) with
respect to each Registration Statement or any post-effective amendment thereto,
when the same has been declared effective; (ii) of any request by the Commission
or any other federal or state governmental or regulatory authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information (whether before or after the effective date of the
Registration Statement) or any other correspondence with the Commission or any
such authority relating to, or which may affect, the Registration Statement;
(iii) of the issuance by the Commission or any other governmental or regulatory
authority of any stop order, injunction or other order or requirement suspending
the effectiveness of a Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement or similar agreement cease to be true and correct in all material
respects; or (vi) of the occurrence of any event that makes any statement made
in such Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
if, as a result of such event or the passage of time, such Registration
Statement, Prospectus or other documents requires revisions so that, in the case
of such Registration Statement or the Prospectus, as the case may be, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading, or when any Issuer Free Writing Prospectus
includes information that may conflict with the information contained in the
Registration Statement or Prospectus, or if, for any other reason, it shall be
necessary during such time period to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act, which shall
correct such misstatement or omission or effect such compliance.

(d) The Company will use its commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any stop order or other
order suspending the effectiveness of a Registration Statement or the use of any
Prospectus, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment, or if any such order or
suspension is made effective during any Suspension Period, at the earliest
practicable moment after the Suspension Period is over.

(e) During the Effectiveness Period or the Shelf Period, as applicable, the
Company will furnish to each selling Holder and the managing underwriter or
underwriters of an underwritten offering of Registrable Securities, if
applicable, upon their request, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent requested by such selling Holder or underwriter (including those
incorporated by reference) promptly after the filing of such documents with the
Commission.

 

20



--------------------------------------------------------------------------------

(f) The Company will promptly deliver to each selling Holder and the managing
underwriter or underwriters of an underwritten offering of Registrable
Securities, if applicable, without charge, as many copies of each Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such selling Holder or underwriter may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
selling Holder or underwriter. The Company consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders and any applicable underwriter in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(g) The Company will use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by a Registration Statement, no later
than the time such Registration Statement is declared effective by the
Commission, under all applicable securities laws (including the “blue sky” laws)
of such jurisdictions each underwriter, if any, or any selling Holder shall
reasonably request; (ii) keep each such registration or qualification effective
during the period such Registration Statement is required to be kept effective
under the terms of this Agreement and (iii) do any and all other acts and things
which may be reasonably necessary or advisable to enable such underwriter, if
any, and each selling Holder to consummate the disposition in each such
jurisdiction of the Registrable Securities covered by such Registration
Statement; provided, however, that the Company will not be required to
(x) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (y) subject itself
to taxation in any such jurisdiction or (z) consent to general service of
process (other than service of process in connection with such registration or
qualification or any sale of Registrable Securities in connection therewith) in
any such jurisdiction.

(h) To the extent that the Company has certificated shares of Company Common
Stock, the Company will cooperate with each Holder and the underwriter or
managing underwriter of an underwritten offering of Registrable Securities, if
applicable, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free of all restrictive
legends indicating that the Registrable Securities are unregistered or
unqualified for resale under the Securities Act, Exchange Act or other
applicable securities laws, and to enable such Registrable Securities to be in
such denominations and registered in such names as each Holder or the
underwriter or managing underwriter of an underwritten offering of Registrable
Securities, if any, may request in writing. In connection therewith, if required
by the Company’s transfer agent, the Company will promptly, after the effective
date of the Registration Statement, cause an opinion of counsel as to the
effectiveness of the Registration Statement to be delivered to and maintained
with such transfer agent, together with any other authorizations, certificates
and directions required by the transfer agent which authorize and direct the
transfer agent to issue such Registrable Securities without any such legend upon
sale by the Holder or the underwriter or managing underwriter of an underwritten
offering of Registrable Securities, if any, of such Registrable Securities under
the Registration Statement.

 

21



--------------------------------------------------------------------------------

(i) Upon the occurrence of any event contemplated by Section 4(d)(vi), as
promptly as reasonably practicable, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference
or to the applicable Issuer Free Writing Prospectus, and file any other required
document so that, as thereafter delivered, no Registration Statement nor any
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, in light of the circumstances
under which they were made) not misleading and no Issuer Free Writing Prospectus
will include information that conflicts with information contained in the
Registration Statement or Prospectus, such that each selling Holder can resume
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus.

(j) Selling Holders may distribute the Registrable Securities by means of an
underwritten offering; provided that (i) such Holders provide to the Company a
Shelf Takedown Notice or Demand Notice of their intention to distribute
Registrable Securities by means of an underwritten offering, (ii) the right of
any Holder to include such Holder’s Registrable Securities in such registration
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein, (iii) each Holder participating in such underwritten
offering agrees to enter into customary agreements, including an underwriting
agreement in customary form, and sell such Holder’s Registrable Securities on
the basis provided in any underwriting arrangements approved by the Holders
entitled to select the managing underwriter or managing underwriters hereunder
(provided that any such Holder shall not be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties, agreements and indemnities regarding such Holder,
such Holder’s title to the Registrable Securities, such Holder’s intended method
of distribution, the accuracy of information concerning such Holder as provided
by or on behalf of such Holder, and any other representations required to be
made by the Holder under applicable law, and the aggregate amount of the
liability of such Holder in connection with such offering shall not exceed such
Holder’s net proceeds from the disposition of such Holder’s Registrable
Securities in such offering) and (iv) each Holder participating in such
underwritten offering completes and executes all questionnaires, powers of
attorney, custody agreements and other documents reasonably required under the
terms of such underwriting arrangements. The Company hereby agrees with each
Holder that, in connection with any underwritten offering in accordance with the
terms hereof, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and will procure auditor “comfort” letters
addressed to the underwriters in the offering from the Company’s independent
certified public accountants or independent auditors (and, if necessary, any
other independent certified public accountants or independent auditors of any
Subsidiary of the Company or any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) in customary form and covering such matters of the
type customarily covered by comfort letters as the underwriters reasonably
request, dated the date of execution of the underwriting agreement and brought
down to the closing under the underwriting agreement.

 

22



--------------------------------------------------------------------------------

(k) The Company will obtain for delivery to the underwriter or underwriters of
an underwritten offering of Registrable Securities an opinion or opinions from
counsel for the Company (including any local counsel reasonably requested by the
underwriters) dated the most recent effective date of the Registration Statement
or, in the event of an underwritten offering, the date of the closing under the
underwriting agreement, in customary form, scope and substance, covering the
matters customarily covered in opinions requested in sales of securities or
underwritten offerings, which opinions shall be reasonably satisfactory to such
underwriters and their counsel.

(l) For a reasonable period prior to the filing of any Registration Statement
and throughout the Effectiveness Period or the Shelf Period, as applicable, the
Company will make available upon reasonable notice at the Company’s principal
place of business or such other reasonable place for inspection by a
representative appointed by the Holders of a Majority of Included Registrable
Securities covered by the applicable Registration Statement, by any managing
underwriter or managing underwriters selected in accordance with this Agreement
and by any attorney, accountant or other agent retained by such Holders or
underwriter, such financial and other information and books and records of the
Company, and cause the officers, employees, counsel and independent certified
public accountants of the Company to respond to such inquiries, as shall be
reasonably necessary (and in the case of counsel, not violate an attorney-client
privilege in such counsel’s reasonable belief) to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act.

(m) The Company will (i) provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by the applicable Registration
Statement from and after a date not later than the effective date of such
Registration Statement and provide and enter into any reasonable agreements with
a custodian for the Registrable Securities and (ii) not later than the effective
date of the applicable Registration Statement, provide a CUSIP number for all
Registrable Securities.

(n) The Company will cooperate with each Holder of Registrable Securities and
each underwriter or agent participating in the disposition of Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA and in performance of any due diligence investigations by
any underwriter.

(o) The Company will use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, the Trading Market, FINRA
and any state securities authority, and make available to each Holder, as soon
as reasonably practicable after the effective date of the Registration
Statement, an earnings statement covering at least 12 months which shall satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158.

 

23



--------------------------------------------------------------------------------

(p) The Company will use its commercially reasonable efforts to ensure that any
Issuer Free Writing Prospectus utilized in connection with any Prospectus
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related Prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

(q) In connection with any registration of Registrable Securities pursuant to
this Agreement, the Company will take all commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
Registrable Securities by such Holders, including using commercially reasonable
efforts to cause appropriate officers and employees to be available, on a
customary basis and upon reasonable advance notice, to meet with prospective
investors in presentations, meetings and road shows; provided, however that the
Company shall not be required to participate in any marketing effort that is
longer than two business days or requires face to face meeting with investors
more than once every 90 days and no more than three times in a 12-month period.

(r) The Company shall use its commercially reasonable efforts to maintain the
listing of the Company Common Stock on the New York Stock Exchange, and
following the listing of any other Registrable Securities on the New York Stock
Exchange or the relevant Nasdaq market, shall use its commercially reasonable
efforts to maintain the listing of such Registrable Securities on the New York
Stock Exchange or the relevant Nasdaq market, as applicable, until each Holder
has sold all of its Registrable Securities.

(s) The Company shall, if such registration for an underwritten offering is
pursuant to a Registration Statement on Form S-3 or any similar short-form
registration, include in such Registration Statement such additional information
for marketing purposes as the managing underwriter(s) reasonably request(s).

(t) The Company shall use its commercially reasonable efforts to cooperate in a
timely manner with any reasonable and customary request of the Holders in
respect of any Alternative Transaction, including entering into customary
agreements with respect to such Alternative Transactions (and providing
customary representations, warranties, covenants and indemnities in such
agreements) as well as providing other reasonable assistance in respect of such
Alternative Transactions of the type applicable to a Public Offering subject to
this Section 4, to the extent customary for such transactions.

(u) The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure the
inclusion for quotation of all of the Registrable Securities on the OTC Bulletin
Board or (iii) if, despite the Company’s best efforts, the Company is
unsuccessful in satisfying the preceding clauses (i) and (ii), to secure the
inclusion for quotation on any trading market for such Registrable Securities
and, without limiting the generality of the foregoing, to use its reasonable
best efforts to arrange for at least two market makers to register with FINRA as
such with respect to such Registrable Securities. The Company shall pay all fees
and expenses in connection with satisfying its obligation under this
Section 4(t).

 

24



--------------------------------------------------------------------------------

(v) If requested by a Holder, the Company shall as soon as practicable
(i) incorporate in a Prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such Prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by a Holder.

5. Registration Expenses. The Company shall bear all reasonable Registration
Expenses incident to the Parties’ performance of or compliance with their
respective obligations under this Agreement or otherwise in connection with any
Demand Registration , Shelf Registration, Shelf Takedown Notice or Piggyback
Registration (excluding any Selling Expenses), whether or not any Registrable
Securities are sold pursuant to a Registration Statement.

“Registration Expenses” shall include, without limitation, (i) all registration,
qualification and filing fees and expenses (including fees and expenses (A) of
the Commission or FINRA, (B) incurred in connection with the listing of the
Registrable Securities on the Trading Market, and (C) in compliance with
applicable state securities or “Blue Sky” laws (including reasonable fees and
disbursements of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities as may be set forth in any
underwriting agreement)); (ii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto (including expenses of printing certificates for the Company’s shares);
(iii) analyst or investor presentation or road show expenses of the Company and
the underwriters, if any; (iv) messenger, telephone and delivery expenses;
(v) reasonable fees and disbursements of counsel (including any local counsel),
auditors and accountants for the Company (including the expenses incurred in
connection with “comfort letters” required by or incident to such performance
and compliance); (vi) the reasonable fees and disbursements of underwriters to
the extent customarily paid by issuers or sellers of securities (including, if
applicable, the fees and expenses of any “qualified independent underwriter”
(and its counsel) that is required to be retained in accordance with the
rules and regulations of FINRA and the other reasonable fees and disbursements
of underwriters (including reasonable fees and disbursements of counsel for the
underwriters) in connection with any FINRA qualification; (vii) fees and
expenses of any special experts retained by the Company; (viii) Securities Act
liability insurance, if the Company so desires such insurance; (ix) reasonable
fees and disbursements of one counsel (along with any reasonably necessary local
counsel) representing all Holders mutually agreed by Holders of a Majority of
Included Registrable Securities participating in the related registration;
(x) fees and expenses payable in connection with any ratings of the Registrable
Securities, including expenses relating to any presentations to rating agencies;
(xi) internal expenses of the Company (including all salaries and expenses of
its officers and employees performing legal or accounting duties);
(xii) transfer agents’ and registrars’ fees and expenses and the fees and
expenses of any other agent or trustee appointed in connection with

 

25



--------------------------------------------------------------------------------

such offering; and (xiii) any liability insurance or other premiums for
insurance obtained in connection with any Demand Registration, Piggyback
Registration or Shelf Registration pursuant to the terms of this Agreement. In
addition, the Company shall be responsible for all of its expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of the Company’s officers and employees performing legal
or accounting duties), the expense of any annual audit and any underwriting
fees, discounts, selling commissions and stock transfer taxes and related legal
and other fees applicable to securities sold by the Company and in respect of
which proceeds are received by the Company. Each Holder shall pay any Selling
Expenses applicable to the sale or disposition of such Holder’s Registrable
Securities pursuant to any Demand Registration Statement or Piggyback
Registration Statement, or pursuant to any Shelf Registration Statement under
which such selling Holder’s Registrable Securities were sold, in proportion to
the amount of such selling Holder’s shares of Registrable Securities sold in any
offering under such Demand Registration Statement, Piggyback Registration
Statement or Shelf Registration Statement.

6. Indemnification.

(a) If requested by a participating Holder, the Company shall indemnify and hold
harmless each underwriter, if any, engaged in connection with any registration
referred to in Section 2 and provide representations, covenants, opinions and
other assurances to such underwriter in form and substance reasonably
satisfactory to such underwriter and the Company. Further, the Company shall
indemnify and hold harmless each Holder, its partners, stockholders,
equityholders, general partners, managers, members, and Affiliates and each of
their respective officers and directors and any Person who controls any such
Holder (within the meaning of the Securities Act) and any employee or
Representative thereof (collectively, “Indemnified Persons”), to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, joint or several, costs (including reasonable costs of
preparation and reasonable attorneys’, accountants’ and experts’ fees) and
expenses, judgments, fines, penalties, interest, settlements or other amounts
arising from any and all Proceedings, whether civil, criminal, administrative or
investigative, in which any Indemnified Person may be involved, or is threatened
to be involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), as incurred, arising out of, based upon, resulting
from or relating to (i) any untrue or alleged untrue statement of a material
fact contained in any Registration Statement under which any Registrable
Securities were registered, Prospectus (including in any preliminary prospectus
(if used prior to the effective date of such Registration Statement)), or in any
summary or final prospectus or free writing prospectus or in any amendment or
supplement thereto or in any documents incorporated by reference in any of the
foregoing or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements made
therein not misleading, or (iii) any violation or alleged violation by the
Company or any of its Subsidiaries of any federal, state or common law rule or
regulation relating to action or inaction in connection with any Company
provided information in such registration, disclosure document or related
document or report, and the Company will reimburse such Indemnified Person for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such Proceeding; provided, however, that the
Company

 

26



--------------------------------------------------------------------------------

shall not be liable to any Indemnified Person to the extent that any such Losses
arise out of, are based upon or results from an untrue or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
such preliminary, summary or final prospectus or free writing prospectus or such
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Indemnified Person
specifically for use in the preparation thereof.

(b) In connection with any Registration Statement filed by the Company pursuant
to Section 2 hereof in which a Holder has registered for sale its Registrable
Securities, each such selling Holder agrees (severally and not jointly) to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors and officers, Affiliates, employees, agents and each
Person who controls the Company (within the meaning of the Securities Act or the
Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or omission is contained in any information furnished in writing by or
on behalf of such selling Holder to the Company specifically for inclusion in
such Registration Statement or Prospectus and has not been corrected in a
subsequent writing prior to the sale of the Registrable Securities to the
Indemnified Person asserting the claim. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder under the sale of Registrable Securities giving
rise to such indemnification obligation less any amounts paid by such Holder in
connection with such sale.

(c) Any Indemnified Person shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the Indemnifying Person shall
not relieve the indemnifying party of its obligations hereunder except to the
extent, if at all, that it is actually and materially prejudiced by reason of
such delay or failure) and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the Indemnified
Person; provided, however, that any Indemnified Person shall have the right to
select and employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
indemnified person unless (A) the indemnifying party has agreed in writing to
pay such fees or expenses, (B) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Indemnified Person and employ counsel reasonably
satisfactory to such Indemnified Person, (C) the Indemnified Person has
reasonably concluded (based upon advice of its counsel) that there may be legal
defenses available to it or other Indemnified Persons that are different from or
in addition to those available to the indemnifying party, or (D) in the
reasonable judgment of any such Indemnified Person (based upon advice of its
counsel) a conflict of interest may exist between such Indemnified Person and
the indemnifying party with respect to such claims (in which case, if the
Indemnified Person notifies the indemnifying party in writing that such
Indemnified Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the

 

27



--------------------------------------------------------------------------------

right to assume the defense of such claim on behalf of such Indemnified
Person). No action may be settled without the consent of the indemnifying party,
provided that the consent of the Indemnified Person shall not be required if
(A) such settlement includes an unconditional release of such Indemnified Person
in form and substance satisfactory to such Indemnified Person from all liability
on the claims that are the subject matter of such settlement; (B) such
settlement provides for the payment by the indemnifying party of money as the
sole relief for such action and (C) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any indemnified party. It is understood that the indemnifying party
or parties shall not, except as specifically set forth in this Section 6(c), in
connection with any Proceeding or related Proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one
time. Notwithstanding the provisions of this Section 6(c), no selling Holder
shall be required to contribute any amount in excess of the net proceeds (after
deducting the underwriters’ discounts and commissions) received by such selling
Holder in the offering. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Each selling Holder’s obligation to contribute pursuant to
this Section 6(c) is several in the proportion that the proceeds of the offering
received by such selling Holder bears to the total proceeds of the offering
received by all such selling Holders and not joint.

(d) The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any indemnified
party at law or in equity.

7. Facilitation of Sales Pursuant to Rule 144. The Company shall use its
commercially reasonable efforts to timely file the reports required to be filed
by it under the Exchange Act or the Securities Act and the rules adopted by the
Commission thereunder (including the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144), and shall take
such further action as any Holder may reasonably request, all to the extent
required from time to time to enable the Holders to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144. Upon the written request of any Holder in
connection with that Holder’s sale pursuant to Rule 144, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.

8. Miscellaneous.

(a) Remedies. In the event of a breach by any party hereto of any of its
obligations under this Agreement, the non-breaching parties, in addition to
being entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. Each party agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and further agrees that, in the
event of any action for specific performance in respect of such breach, it shall
waive the defense that a remedy at law would be adequate and shall waive any
requirement for the posting of a bond.

 

28



--------------------------------------------------------------------------------

(b) Discontinued Disposition. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in clauses (ii) through (iv) and
(vi) of Section 4(d) or the occurrence of a Suspension Period, such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemental Prospectus or amended Registration Statement or until it is advised
in writing by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this Section 8(b). In the
event the Company shall give any such notice, the period during which the
applicable Registration Statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement either receives
the copies of the supplemented or amended Prospectus or is advised in writing by
the Company that the use of the Prospectus may be resumed. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended Common Shares to a transferee of Registrable Securities in connection
with any sale of Registrable Securities with respect to which a Holder has
entered into a contract for sale, prior to such Holder’s receipt of the notice
of a Suspension Period and for which such Holder has not yet settled.

(c) Amendments. This Agreement may be amended, modified, extended or terminated,
and the provisions hereof may be waived, only with (i) the consent of the
Company and (ii) the affirmative vote of Holders of not less than a majority of
the Registrable Securities Securities; provided that in no event shall the
obligations of any Holder of Registrable Securities be increased or the rights
of any Holder be adversely affected (without similarly increasing or adversely
affecting the rights of all Holders), except upon the written consent of such
Holder. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders of Registrable Securities may be given by
holders of at least a majority of the Registrable Securities being sold by such
Holders pursuant to such Registration Statement.

(d) Waivers. No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any Party to exercise any right hereunder in any manner impair the exercise of
any such right.

(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile (with confirmation of
delivery) or electronic mail in PDF or similar electronic or digital format
(with confirmation of receipt) prior to 5:00 p.m. (New York

 

29



--------------------------------------------------------------------------------

time) on a business day in the place of receipt, (ii) the business day after the
date of transmission, if such notice or communication is delivered via facsimile
(with confirmation of delivery) or electronic mail in PDF or similar electronic
or digital format (with confirmation of receipt) later than 5:00 p.m. (New York
time) on any date and earlier than 11:59 p.m. (New York time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service or (iv) upon actual receipt by the Party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Company:

Amplify Energy Corp.

500 Dallas Street, Suite 1700

Houston, Texas 77002

Attn.: Martyn Willsher

with a copy (which shall not constitute notice) to:

Attn: Matthew R. Pacey

Kirkland & Ellis LLP

609 Main Street, 47th Floor

Houston, Texas 77002

If to any other Person who is then a Holder, to the address of such Holder as it
appears on the signature pages hereto or such other address as may be designated
in writing hereafter by such Person.

(f) Successors and Assigns; Transfers; New Issuances. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, executors, administrators, successors, legal representatives. Without
limiting any other restriction on transfer contained in any other contract by
and among the Company and any of the Holders, or by and among the Holders, each
Holder agrees that it shall not transfer any shares of Company Common Stock to
any Person unless (i) such transfer is made in compliance with the Securities
Act, any other applicable securities or “blue sky” laws, or rules or regulations
promulgated by FINRA, and the terms and conditions of the certificate of
incorporation and the by-laws of the Company, (ii) the transferee (if it will
hold Registrable Securities upon and following such transfer and reasonably
determines, based on the advice of counsel, that it is an “affiliate” (as such
term is defined in the Securities Act) of the Company or holds Company Common
Stock that is “restricted” or “control” stock (as such terms are defined in the
Securities Act) and is not already a party hereto) shall have delivered to the
Company a Joinder Agreement in substantially the form attached hereto as
Exhibit A agreeing to become subject to and bound by the terms of this Agreement
and (iii) the Holder gives the Company written notice of such transfer, stating
the name and address of the transferee. Any attempt to transfer any shares of
Company Common Stock not in compliance with this Agreement and the certificate
of incorporation of the Company shall be null and void ab initio, and the
Company shall not give any effect in the Company’s stock records to such
attempted transfer. Notwithstanding any other provision of this Agreement to the
contrary, the Company shall not transfer or assign its rights or obligations
hereunder without the prior written consent of each Holder.

 

30



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the choice
of law or conflicts of law.

(h) Submission to Jurisdiction. The parties hereby agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
Southern District of New York or any New York State court sitting in the County
of New York, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of New York, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in subsection (e) of this Section 8 shall be deemed effective service of process
on such party.

(i) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the Parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(l) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
contracts or agreements with respect to the subject matter hereof and supersedes
any and all prior or contemporaneous discussions, agreements and understandings,
whether oral or written, that may have been made or entered into by or among any
of the Parties or any of their respective Affiliates relating to the
transactions contemplated hereby.

 

31



--------------------------------------------------------------------------------

(m) Execution of Agreement. This Agreement may be executed and delivered (by
facsimile, by electronic mail in portable document format (.pdf) or otherwise)
in any number of counterparts, each of which, when executed and delivered, shall
be deemed an original, and all of which together shall constitute the same
agreement.

(n) Determination of Ownership. In determining ownership of Company Common Stock
hereunder for any purpose, the Company may rely solely on the records of the
transfer agent for the Company Common Stock from time to time, or, if no such
transfer agent exists, the Company’s stock ledger.

(o) Headings; Section References. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

(p) No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the Holders may be
partnerships or limited liability companies, each Holder covenants, agrees and
acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
of the Company’ or the Holder’s former, current or future direct or indirect
equity holders, controlling persons, stockholders, directors, officers,
employees, agents, Affiliates, members, financing sources, managers, general or
limited partners or assignees (each, a “Related Party” and collectively, the
“Related Parties”), in each case other than the Company, the current or former
Holders or any of their respective assignees under this Agreement, whether by
the enforcement of any assessment or by any legal or equitable Proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any of the Related Parties, as such, for any obligation or liability
of the Company or the Holders under this Agreement or any documents or
instruments delivered in connection herewith for any claim based on, in respect
of or by reason of such obligations or liabilities or their creation; provided,
however, nothing in this Section 8(p) shall relieve or otherwise limit the
liability of the Company or any current or former Holder, as such, for any
breach or violation of its obligations under this Agreement or such agreements,
documents or instruments.

(q) Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (a) the Company Common
Stock, (b) any and all securities into which shares of Company Common Stock are
converted, exchanged or substituted in any recapitalization or other capital
reorganization by the Company and (c) any and all equity securities of the
Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for or in substitution of, the Company Common
Stock and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof. The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to assume the obligations of the
Company under this Agreement or enter into a new registration rights agreement
with the Holders on terms substantially the same as this Agreement as a
condition of any such transaction.

 

32



--------------------------------------------------------------------------------

(r) Limitations on Subsequent Registration Rights. The Company agrees that it
shall not enter into any agreement with any holder or prospective holder of any
securities of the Company (i) that would allow such holder or prospective holder
to include such securities in any Demand Registration, Piggyback Registration or
Shelf Registration unless, under the terms of such agreement, such holder or
prospective holder may include such securities in any such registration only to
the extent that their inclusion would not reduce the amount of the Registrable
Securities of the Holders included therein or (ii) on terms otherwise more
favorable in the aggregate than this Agreement. The Company also represents and
warrants to each Holder that it has not previously entered into any agreement
with respect to any of its securities granting any registration rights to any
Person with respect to the Registrable Securities.

[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

 

AMPLIFY ENERGY CORP. By:  

/s/ Eric M. Willis

Name:   Eric M. Willis Title:   Vice President and General Counsel

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

FIR TREE CAPITAL MANAGEMENT L.P., on behalf of the following funds under
management: Fir Tree Capital Opportunity (LN) Master Fund, L.P. Fir Tree Value
(LN) Master Fund, L.P. FT SOF IV HOLDINGS, LLC FT SOF V HOLDINGS, LLC FT SOF VII
AIV HOLDINGS I, LLC Fir Tree Capital Opportunity Master Fund III, LP Fir Tree
E&P Holdings VII, LLC Fir Tree E&P Holdings VIII, LLC By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   General Counsel



--------------------------------------------------------------------------------

AVENUE ENERGY OPPORTUNITIES FUND, L.P. By: Avenue Energy Opportunities Partners,
LLC, its General Partner By: GL Energy Opportunities Partners, LLC, its Managing
Member By:  

/s/ Sonia Gardner

Name:   Sonia Gardner Title:   Member



--------------------------------------------------------------------------------

BRIGADE CAPITAL MANAGEMENT, LP as Investment Manager on Behalf of its Various
Funds: By:  

/s/ Patrick Criscillo

Name:   Patrick Criscillo Title:   Chief Financial Officer



--------------------------------------------------------------------------------

TRUST ASSET MANAGEMENT LLC

on behalf of the following under management:

AXYS CAPITAL INCOME FUND LLC

By:  

/s/ Michael Zislis

Name:   Michael Zislis Title:   Chief Operating Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

SCHEDULE I

STOCKHOLDERS

Fir Tree Capital Opportunity (LN) Master Fund, L.P.

Fir Tree Value (LN) Master Fund, L.P.

FT SOF IV Holdings, LLC

FT SOF V Holdings, LLC

FT SOF VII AIV Holdings I, LLC

Fir Tree Capital Opportunity Master Fund III, LP

Fir Tree E&P Holdings VII, LLC

Fir Tree E&P Holdings VIII, LLC

Avenue Energy Opportunities Fund, L.P.

Future Directions Credit Opportunities Fund

Brigade Credit Fund II Ltd.

Big River Group Fund SPC LLC

Brigade Cavalry Fund Ltd

Blue Falcon Limited

Delta Master Trust

Brigade Distressed Value Master Fund Ltd.

Brigade Energy Opportunities Fund II LP

Brigade Energy Opportunities Fund LP

FedEx Corporation Employees’ Pension Trust

Brigade Opportunistic Credit Fund—ICIP, Ltd.

Illinois State Board of Investment

FCA Canada Inc. Elected Master Trust

FCA US LLC Master Retirement Trust

JPMorgan Chase Retirement Plan Brigade Bank Loan

JPMorgan Chase Retirement Plan Brigade

Brigade Opportunistic Credit LBG Fund Ltd.

Los Angeles County Employees Retirement Association

Brigade Leveraged Capital Structures Fund Ltd.

SC Credit Opportunities Mandate LLC

U.S. High Yield Bond Fund

SEI Global Master Fund Plc the SEI High Yield Fixed Income Fund

SEI Institutional Investments Trust-High Yield Bond Fund

SEI Institutional Managed Trust-High Yield Bond Fund

GIC Private Limited

The Coca-Cola Company Master Retirement Trust

St. James’ Place Diversified Bond Unit Trust

Panther BCM LLC

Axys Capital Income Fund LLC



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder Agreement

The undersigned hereby agrees, effective as of the date set forth below, to
become a party to that certain Amended and Restated Registration Rights
Agreement (as amended, restated and modified from time to time, the “Agreement”)
dated as of [•], 2019, by and among Amplify Energy Corp., a Delaware corporation
(f/k/a Midstates Petroleum Company, Inc.) (the “Company”), and the holders of
the Company’s common stock named therein, and for all purposes of the Agreement
the undersigned will be included within the term “Holder” (as defined in the
Agreement). The address, facsimile number and email address to which notices may
be sent to the undersigned are as follows:

 

Address:  

 

   Facsimile No.:  

 

   Email:      Date:  

 

        [If entity]      [ENTITY NAME]      By:  

 

       Name:        Title:     

[If individual]

     Individual Name: